Citation Nr: 1451044	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013, and a copy of the hearing transcript is of record.

The U.S. Court of Appeals for Veterans Claims (Court) has held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id. Therefore, the Board has characterized this issue as set forth above.

In addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The issues of entitlement to service connection for an acquired psychiatric disability, including PTSD is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1993 rating decision denied service connection for PTSD.  The Veteran was notified of such denial and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.

2.  Evidence received since the last final denial raises a reasonable possibility of substantiating the claim for a psychiatric disability, including PTSD.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  As evidence pertinent to the claim for service connection for an acquired psychiatric disability, including PTSD, received since the RO's December 1993 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Board's decision herein to reopen the previously denied service connection claims for PTSD is completely favorable. As such, no further action is required to comply with such provisions in this regard.

II. Analysis

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In this case, the Veteran's claim for entitlement to service condition for PTSD was initially denied in a December 1993 rating decision.  The Veteran was notified of the denial in a notice letter dated December 1993, and he did not appeal.  The December 1993 rating decision, therefore, became final.

The Veteran sought to reopen his claim for PTSD in October 2009. 

For claims to reopen, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, to include whether the duty to provide a VA examination has been triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

Here, the last final denial of the Veteran's claim was based on a finding that there was insufficient information to corroborate the Veteran's claimed PTSD stressor.  Evidence submitted in connection with the Veteran's claim to reopen suggests that his PTSD arises from a fear of hostile military activity.

It is noted that the PTSD service connection laws have changed during the appeal period and now provide that a valid stressor includes one related to a veteran's fear of hostile military activity.  See 38 C.F.R. § 3.303(f)(3).  This change constitutes substantive change in the law governing entitlement to service connection for PTSD, and essentially creates a new cause of action or new basis of entitlement; thus, it is a liberalizing change in law warranting a de novo adjudication of the issue.  Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Kent v. Nicholson, 20 Vet. App. 1, 6-7 (2006).

On review of the evidentiary submissions, and with consideration of the liberalizing change in the law, the Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim in the context of the intervening change in the laws governing service connection for PTSD.  Accordingly, reopening of the claim for entitlement to service connection for PTSD is warranted.


ORDER

New and material evidence having been submitted, the claim of service connection for PTSD is reopened. To this extent, the claim is allowed.



REMAND

In light of the reopening of the claim for service connection for an acquired psychiatric disability, the Board finds that additional development is warranted.  VA's duty to assist includes the duty to provide a VA examination and opinion when necessary to decide the claim.  38 C.F.R. § 3.159(d).  Here, a VA examination with an opinion is necessary to decide whether the Veteran has PTSD due to fear of hostile military forces as suggested and reported by the Veteran.  See 38 C.F.R. § 3.303(f)(3) (2013).

Also, at the June 2013 Board hearing, the Veteran asserted that he has sought treatment for PTSD at the Boise VAMC since sometime from 1974, 1975 or 1976 to present.  However, the record only contains treatment records from February 1982, and treatment records were last printed in June 2013.  Therefore, on Remand, all efforts to obtain such records should be completed.

Lastly, the issue of entitlement to service connection for depression as secondary to PTSD must be remanded in light of the decision to reopen the claim for service connection for PTSD.  The claims for service connection for PTSD and depression are inextricably intertwined, thereby precluding the Board's consideration of the claim for depression at this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the Boise VAMC from 1974 to 1982, and from June 2013 to the present.  All efforts to obtain these records should be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.

2.  Thereafter, schedule the Veteran for an examination by a VA psychiatrist.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished. 

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If PTSD is diagnosed, the examiner should also determine whether the Veteran currently suffers from depression, and if so, whether it is as likely as not (50 percent probability or greater) due to PTSD or service.

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


